


Exhibit 10.51


[kbhomea01.jpg]


AMENDMENT TO
KB HOME 2001 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Amendment to KB Home 2001 Stock Incentive Plan Stock Option Agreement is
effective July 17, 2014 and is applicable to the Stock Option Agreement (the
“Agreement”) by and between KB Home (the “Company”) and [___________] (the
“Optionee”) dated [_______].
The Agreement is hereby amended to add the following provisions:
“Notwithstanding any other term hereof, if the termination of the Optionee’s
employment with the Company or its subsidiaries prior to the date set forth in
Section 3(a)(1) is as a result of the Optionee’s death or Disability, the Option
shall be exercisable until the date set forth in Section 3(a)(1).
For these purposes, “Disability” means (i) “disability” as defined in any
employment agreement then in effect between the Optionee and the Company or
applicable subsidiary or (ii) if not defined therein, or if there shall be no
such agreement, “disability” as defined in the long-term disability plan then
maintained by the Company or applicable subsidiary, or (iii) if there shall be
no plan, a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the Optionee to be
unable to perform in all material respects his or her duties and
responsibilities to the Company or applicable subsidiary or any substantially
similar duties and responsibilities. The Company shall have the sole right to
determine whether the Optionee’s termination of employment constitutes a
Disability.”
Except as expressly amended by this Amendment, the Agreement remains unaltered
and in full force and effect.


KB HOME








By: __________________________________________
Thomas F. Norton
Senior Vice President, Human Resources




